Case 1:21-cv-01884-DLC Document 32-2 Filed 05/05/21 Page 1of3

UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK

 

BCBSM, INC., d/b/a BLUE CROSS and

BLUE SHIELD OF MINNESOTA, on

behalf of itself and those similarly situated, | Case No. 1:21-cv-1884-DLC
Plaintiff,

v.

VYERA PHARMACEUTICALS, LLC,

PHOENIXUS AG, MARTIN SHKREL],
and KEVIN MULLEADY,

Defendants.

 

 

{PROPOSEDYORDER

Having reviewed the motion by Plaintiff BCBSM, Inc., d/b/a Blue Cross and Blue Shield
of Minnesota (“Plaintiff”), on behalf of itself and those similarly situated, to (1) consolidate any
related indirect purchaser class actions subsequently filed in or transferred to this Court with this
action; and (2) appoint Robins Kaplan LLP as Interim Lead Counsel for the proposed Indirect
Purchaser Class:

IT IS HEREBY ORDERED THAT:

1, Pursuant to Federal Rule of Civil Procedure 23(g), Robins Kapian LLP has satisfied
the requirements of Federal Rule of Civil Procedure 23(g)(1)(A) and shail be appointed Interim
Lead Counsel for the putative class(es) of indirect purchasers of Daraprim (“the Indirect Purchaser
Class”’).

2. Interim Lead Counsel shall be generally responsible for coordinating activities

during pretrial proceedings and shall:

 
Case 1:21-cv-01884-DLC Document 32-2 Filed 05/05/21 Page 2 of 3

a. Determine and present (in briefs, oral argument, or other fashion as may be
appropriate, personally or by a designee} to the Court and opposing parties the
position of Plaintiff and the Indirect Purchaser Class on all matters arising during
pretrial proceedings;

b. Coordinate the conduct of discovery on behalf of Plaintiff and the Indirect
Purchaser Class consistent with the requirements of Federal Rule of Civil Procedure
26, including preparation of interrogatories and requests for production of
documents and the examination of witnesses in depositions;

c. Conduct settlement negotiations on behalf of Plaintiff and the Indirect Purchaser
Class;

d. Enter into stipulations as necessary with opposing counsel for the conduct of the
litigation; and

e. Perform such other duties as may be incidental to the proper coordination of pretrial
activities or authorized by future order of the Court.

3. Pursuant to Federal Rule of Civil Procedure 42(a), ary related class actions brought
on behalf of indirect purchasers of Daraprim subsequently filed in or transferred to this Court will
be consolidated with this action, and the appointment of Robins Kaplan LLP as Interim Lead
Counsel shall apply to any such subsequently filed actions.

4. Counsel for the Plaintiff shall notify the Court of the filing or transfer of any new
related actions that it believes should be consolidated with this action pursuant to this Order. If
another action is consolidated with this action, counsel for the parties shall promptly confer and
Plaintiff shall advise the Court regarding a proposed consolidation procedure, including, if

necessary, the filing of a consolidated amended complaint and the creation of a master docket.

Sp arclore,|
aio A.
o/s)

 
Case 1:21-cv-01884-DLC Document 32-2 Filed 05/05/21 Page 3 of 3

SO ORDERED,

 

DENISE COTE
United States District Judge

 
